PER CURIAM.
This disciplinary proceeding is before the Court for consideration of a referee’s report finding professional misconduct and recommending a public reprimand pursuant to the respondent attorney’s conditional guilty plea for a consent judgment.
Based on the respondent’s conditional guilty plea approved by The Florida Bar and providing for a public reprimand, the referee found respondent guilty of the following ethical violations:
Disciplinary Rule 1-102(A)(4) * (conduct involving dishonesty, fraud, deceit, or misrepresentation);
Disciplinary Rule 5-101(A) (accepting employment where the exercise of professional judgment on behalf of client will or reasonably may be affected by his financial, business, property, or personal interest, without consent of client after full disclosure);
Disciplinary Rule 5-104(A) (entering into a business transaction with a client where they have differing interests and the client expects the lawyer to exercise professional judgment for the protection of the client, without consent after full disclosure);
Disciplinary Rule 5-105(A) (accepting proffered employment where the exercise of independent professional judgment will or is likely to be adversely affected);
Disciplinary Rule 5-105(B) (continuing multiple employment where the exercise of independent professional judgment will or is likely to be adversely affected by representation of another client).
We approve the referee’s report. We hereby reprimand attorney Bailey M. Wel-den.
The costs of this proceeding are assessed against the respondent. Judgment is entered against the respondent in the amount of $1,821.23, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

 Disciplinary Rules cited are found in the former Florida Bar Code of Professional Responsibility.